Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made as of March 26,
2012 by and among WESTELL TECHNOLOGIES, INC., a Delaware corporation
(“Technologies”), WESTELL, INC., an Illinois corporation (“Westell”), TELTREND
LLC, a Delaware limited liability company (“Teltrend, Technologies, Westell and
Teltrend being hereinafter collectively referred to as the “Borrowers” and
individually as a “Borrower”) and THE PRIVATEBANK AND TRUST COMPANY, an Illinois
state chartered bank (the “Lender”).

RECITALS

A. The Lender, the Borrowers and Conference Plus, Inc., a Delaware corporation
(“CPI”) entered into a Credit Agreement dated as of March 5, 2009, as heretofore
amended (as so amended, the “Credit Agreement”).

B. Pursuant to that certain Consent, Partial Release of Security Interest,
Termination of Security Interest and Release of Guaranty dated as of
December 31, 2011, the Lender, inter alia, consented to the sale by Technologies
of 100% of the outstanding capital stock of CPI.

B. The parties to the Credit Agreement desire to enter into this Amendment for
the purpose of deleting CPI as a Borrower thereunder and amending certain other
provisions of the Credit Agreement.

AGREEMENT

In consideration of the matters set forth in the recitals and the covenants and
provisions herein set forth, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein are used as
defined in the Credit Agreement.

2. Amendments. Upon satisfaction of the conditions precedent hereinafter set
forth, the Credit Agreement shall be amended as follows:

2.1 The definitions of “Applicable Margin” and “Termination Date” contained in
Section 1.1 of the Credit Agreement are hereby amended in their entirety to read
as follows:

“Applicable Margin means, for any day, -.25% per annum in the case of Base Rate
Loans and 2.25% per annum in the case of LIBOR Loans.

Termination Date means the earlier to occur of (a) March 31, 2013 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.”



--------------------------------------------------------------------------------

2.2 The last sentence of Section 10.2 of the Credit Agreement is hereby amended
in its entirety to read as follows:

“All such inspections or audits by the Lender shall be at the Borrowers’
expense, provided that so long as no Event of Default or Unmatured Event of
Default exists, (a) such inspections or audits shall only be conducted during
normal business hours and (b) the Borrowers shall not be required to reimburse
the Lender for inspections or audits more frequently than one time each Fiscal
Year, further provided that the Borrowers shall have no reimbursement
obligations under this clause (b) if Revolving Outstandings have not exceeded
$3,000,000 during such Fiscal Year.”

2.3 Section 11.14 of the Credit Agreement is hereby amended in its entirety to
read as follows:

“11.14. Financial Covenants

11.14.1 Tangible Net Worth. Not permit Tangible Net Worth as of the last day of
any Fiscal Quarter to be less than (a) $60,000,000 for any Fiscal Quarter during
which Revolving Outstandings are $0 at all times and (b) $150,000,000 for any
Fiscal Quarter during which Revolving Outstandings are, or after giving effect
to any request for a Loan or Letter of Credit hereunder would be, greater than
$0.

11.14.2 Capital Expenditures. Not permit the aggregate amount of all Capital
Expenditures made by the Loan Parties in any Fiscal Year during which Revolving
Outstandings are, or after giving effect to any request for a Loan or Letter of
Credit hereunder, would be, greater than $0, to exceed $10,000,000 for such
Fiscal Year, it being understood and agreed that during any Fiscal Year in which
Revolving Outstandings are $0, this Section 11.14.2 shall not restrict the
amount of Capital Expenditures which may be made by the Loan Parties during such
Fiscal Year.”

2.4 The Credit Agreement is hereby amended by deleting Conference Plus, Inc. as
a Borrower thereunder.

3. Representations and Warranties. To induce the Lender to execute this
Amendment, each Borrower represents and warrants to the Lender as follows:

3.1 Each Borrower is duly authorized to execute and deliver this Amendment and
is duly authorized to perform its obligations hereunder.

 

2



--------------------------------------------------------------------------------

3.2 The execution, delivery and performance by the Borrowers of this Amendment
do not and will not (i) require any consent or approval of any Person (other
than any consent or approval which has been obtained and is in full force and
effect), (ii) conflict with (A) any provision of law, (B) the charter, by-laws
or other organizational documents of any Borrower or (C) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Borrower or any of its properties or (iii) require, or
result in, the creation or imposition of any Lien on any asset of any Borrower
other than Liens in favor of the Lender.

3.3 This Amendment is the legal, valid and binding obligation of each Borrower,
enforceable against such Borrower in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting enforceability of creditors’
rights generally and to general principles of equity.

3.4 The representations and warranties in the Loan Documents (including but not
limited to Section 9 of the Credit Agreement) are true and correct with the same
effect as though made on and as of the date of this Amendment (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date).

3.5 No Unmatured Event of Default or Event of Default has occurred and is
continuing.

4. Affirmation. Except as expressly amended hereby, the Credit Agreement is and
shall continue in full force and effect and each Borrower hereby fully ratifies
and affirms each Loan Document to which it is a party. Reference in any of this
Amendment, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as amended hereby and as
further amended, modified, restated, supplemented or extended from time to time.
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and the other Loan Documents.

5. Costs and Expenses. The Borrowers agree to pay or reimburse the Lender within
five (5) Business Days after demand for all reasonable costs and expenses
(including Attorney Costs) incurred by the Lender in connection with the
preparation, negotiation and delivery of this Amendment.

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of this
Amendment by facsimile or electronic transmission shall be effective as delivery
for an original counterpart.

7. Headings. The headings and captions of this Amendment are for the purposes of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

8. Conditions to Amendment. This Amendment shall become effective upon the
satisfaction in full of all of the following conditions precedent, each of which
shall be satisfactory to the Lender:

 

3



--------------------------------------------------------------------------------

8.1 Amendment. The Borrowers shall have executed and delivered to the Lender
this Amendment.

8.2 Other. The Lender shall have received such other documents as the Lender
shall reasonably request.

9. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ILLINOIS
CHOICE OF LAW DOCTRINE.

Signature pages follow

 

4



--------------------------------------------------------------------------------

The parties hereto have caused this Amendment to be executed by their duly
authorized officers, all as of the day and year first above written.

 

BORROWERS: WESTELL TECHNOLOGIES, INC., as a Borrower and Borrower Representative
By:   /s/ Brian S. Cooper Name:   Brian S. Cooper Title:   Sr. VP and CFO

 

WESTELL, INC., as a Borrower By:   /s/ Brian S. Cooper Name:   Brian S. Cooper
Title:   Sr. VP and CFO

 

TELTREND LLC, as a Borrower By:   /s/ Brian S. Cooper Name:   Brian S. Cooper
Title:   Sr. VP and CFO

Fourth Amendment Signature Page



--------------------------------------------------------------------------------

LENDER: THE PRIVATEBANK AND TRUST COMPANY By:   /s/ Matthew S. Massa Name:  
Matthew S. Massa Title:   Managing Director

Fourth Amendment Signature Page